Title: Thomas Jefferson to Louis H. Girardin, 28 August 1814
From: Jefferson, Thomas
To: Girardin, Louis Hue


          
            Th:J. to mr Girardin.  Monticello Aug. 28. 14.
            I send you the 1st vol. of Tucker’s Blackstone &
			 the 1st & 2d of Botta. I think I have nothing on the fi Revolutionary finances which answers your view except the Article ‘Etats Unis’ of the Encyclopedie, which article I have seperately bound with some pamphlets on the Finances of France &
			 England, and now send you. De Meunier had prepared a poor article on that head, and sent it to me for correction before it was printed. I found it necessary to write the Article entire. he retained his own, but added mine. you
			 will readily distinguish the ideas of a stranger from those of one who had had a part in the transactions. I wrote it when every thing was fresh in my mind, and when I was fully master of the
			 subject. if this does not answer your view,
			 you had better come
			 & examine for yourself, when you can recieve also the sequel of my letters. we shall be happy to see you
			 at all
			 times.
            Of the stories flying abroad of the burning of Washington, I believe nothing. they may be true, but are not the more likely for being reported. when Washington is in danger, we shall see
			 mrs Madison and
			 mrs Monroe,
			 like the doves from the ark, first messengers of the news. I salute you with esteem and respect.
          
          
            P.S. since writing this I recieve information undoubted that Washington is burnt.
          
         